Citation Nr: 1638506	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-07 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from August 1975 to May 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Houston, Texas, Regional Office (RO). In June 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The Veteran is pending scheduling for a videoconference hearing regarding a knee disorder which is not before the undersigned and will be the subject of another Board action upon completion of the hearing. 

The issues of service connection for a right hip disorder secondary to service-connected right knee disorder and service connection for a left shoulder disorder have been raised by the record in an August 2014 supplemental claim and a July 2016 statement, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  In a June 2016 written statement, the Veteran expressly withdrew his substantive appeal from the denial of service connection for bilateral hearing loss.

2.  The Veteran's major depressive disorder was not initially manifested during or caused by active service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran from the denial of service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for major depressive disorder have not been met. 38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a December 2009 notice which informed him of the evidence generally needed to support claims for entitlement to service connection for bilateral hearing loss and major depressive disorder; what actions he needed to undertake; and how VA would assist him in developing his claims. The December 2009 notice was issued to the Veteran prior to the August 2010 rating decision from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Bilateral Hearing Loss

In a June 2016 written statement, the Veteran expressly withdrew his substantive appeal from the denial of service connection for bilateral hearing loss.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

III.  Major Depressive Disorder

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. Only such conditions as are recorded in the examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304. 

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The provisions of 38 C.F.R. § 3.304(b) clarify that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports" and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Cotant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry. The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable (obvious or manifest) evidence that the veteran's disability was both preexisting and not aggravated (i.e., increased in severity beyond its natural progression) by service. If this burden is met, then the veteran is not entitled to service connection benefits. However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The report of the Veteran's July 1975 physical examination for service entrance reflects the Veteran's psychiatric condition was normal. The examiner noted that the Veteran had "[t]rouble with nerves-caused by situational problems (with girlfriend)." No depressive disorder was diagnosed or otherwise identified. 

Therefore, the presumption of soundness attaches. 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 304(b). The presumption is not rebutted as there is no clear and unmistakable evidence that the Veteran's major depressive disorder both preexisted and was not aggravated by service. Wagner, 307 F.3d at 1096. The claim is therefore one for service connection. Id.

Although the Veteran has a diagnosis of posttraumatic stress disorder (PTSD), the Board has not reframed the issue on appeal as service connection for an acquired psychiatric disorder, in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), as the Veteran was denied service connection for PTSD in August 2010 and December 2012 rating decisions and did not appeal. 

Service treatment records reflect the Veteran was seen throughout service for mental health treatment. He primarily expressed feelings of job dissatisfaction, but was seen in February 1977 due to anxiety. In March 1977, an Air Force psychiatric clinic specialist wrote a letter in support of the Veteran's application for discharge. The clinician stated that the Veteran had "major problems exist[ing] in his adaptability to the military. These apparently stem from financial difficulties and his inability to pursue welding in the Air Force. . . .," and that the Veteran "is presently experiencing a depression, situational in nature and moderate in intensity. He appears quite despondent with some anxiety present. . . ." The clinician  recommended the Veteran for discharge from the Air Force as his "ability to perform his assigned duties will continue to be impaired." The Veteran was discharged in May 1977.

A July 1980 VA treatment record states that the Veteran was seen for depression, being violent, and for being suicidal. He was diagnosed with adjustment disorder with depression.

Private treatment records dated between May 2006 and May 2007 indicate the Veteran had regular complaints of depression. VA treatment records dated between May 2007 and February 2016 document that the Veteran was seen regularly for depression. In July 2010, the Veteran was hospitalized due to suicidal thoughts.

A January 2008 letter written by a VA psychiatrist states that the Veteran was first seen by VA in May 2007 for depression and that he had been diagnosed with major depressive disorder due to his medical problems. 

In January 2010, the Veteran was afforded a VA psychiatric examination. The examiner noted that the Veteran had been followed by the VA Comprehensive Mental Health Program since May 2007 and was seen every 1-4 months. The Veteran reported childhood abuse and that he had problems with depression prior to service, while in service, and after service. The examiner diagnosed moderate, recurrent, major depressive disorder. The examiner opined that the Veteran's "current depressed mood is not a result of his military service but is a continuation of a depressed mood that was evident prior to his military service and more recently has been exacerbated by his physical health status." 

As noted, the Veteran is presumed to have been in sound mental condition at the time he was examined for service entry. There is no clinical or other probative evidence indicating the presence of a disorder existing prior to service. The January 2010 examiner's opinion as to the presence of a disorder preexisting service has little probative value.

In February 2012, the Veteran was afforded a VA PTSD examination. The examiner diagnose PTSD, depressive disorder not otherwise specified, and cannabis abuse. The examiner concluded that it was not possible to differentiate the symptoms attributable to each diagnosis, as the symptoms overlap. 

In May 2015, the Veteran was afforded a VA psychiatric examination. He was again diagnosed with recurrent, moderate, major depressive disorder and with PTSD. The Veteran reported that the military "probably made me a better person." The Veteran advised the examiner that "'I think that was a difficult time in my life with what my father was doing and trying to get away from him. I think-the two of the events were probably untimely towards each other. It wasn't that I didn't want to be in the military or disliked it-it's the fact I had going through my head at the time.' I asked what these were and he stated: 'my father.'" The Veteran stated that he was probably depressed before joining the military. He also reported not remembering experiencing situational depression while in service as a result of his military job and experiencing financial difficulties. 

The examiner opined that the Veteran's current major depressive disorder was less likely than not incurred in service or caused by the depression during service. The examiner concluded that the Veteran's in-service depression "appeared situational and most likely resolved after military discharge particularly in light of the fact that the Veteran denied any current memory of these historical concerns." The examiner further concluded that the Veteran's current major depressive disorder is a result of a history of childhood abuse, witnessing several car crashes during his career as a trucker, and his current physical health problems.

At his June 2016 Board hearing, the Veteran reiterated that he believed he had depression prior to service although he never sought treatment until seeing a psychiatrist in the military and that he did not remember why he was depressed at that time. He reported not seeking mental health treatment after service until after his 2004 heart attack, although he recalled experiencing depression soon after service. He stated that no medical provider has ever stated that he developed depression as a result of his military service.

Although the Veteran currently has major depressive disorder, a preponderance of the evidence is against a finding that it was caused by or incurred in service. The Veteran is entitled to the presumption of soundness and he had no depressive disorder when he entered the military. Although he did seek treatment for job difficulties while in service and was recommended for early release due to depression, it was noted at that time that the depression was situational. At his May 2015 VA examination, the examiner opined that his in-service depression was indeed situational and resolved after he left service. The examiner concluded that the Veteran's current depressive disorder is a result of his childhood abuse, witnessing several car crashes while he was a trucker, and his current physical health problems. Additionally, at his June 2016 hearing, the Veteran testified that no medical provider has ever concluded that his current depressive disorder was caused by service. Therefore, service connection is not warranted and the claim is denied.

The preponderance of the evidence is against the claim and the appeal is denied. 

ORDER

The appeal of the denial of service connection for bilateral hearing loss is dismissed.

Service connection for major depressive disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


